Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	In amendments dated 12/14/21, Applicant amended claims 2-3, 5-8, 12-13, 15, 17-18, and 20-21, canceled claims 4, and added new claim 22.  Claims 2-3 and 5-22 are presented for examination.

Amendments to the Claims
Please cancel claim 18 and add new claim 23, and amend claims 17 and 19-21 per below:
17. (Currently Amended) A non-transitory computer-readable storage medium including instructions that, when executed by at least one processor of a computing system, cause the computing system to perform a method comprising:
providing a first element in an interface presentable to a user through which a plurality of ephemeral media content items are accessible by the user for a selected period of time, wherein the first element is a listing comprising identifiers of content providers associated with the plurality of ephemeral media content items, wherein an identifier for a first content provider associated with an ephemeral media content item indicates whether subject matter reflected in the ephemeral media content item is occurring live; 
based at least in part on a determination that an avatar of the first content provider was selected for removal, removing access to ephemeral media content items associated with the first content provider from the first element of the interface; and
providing a second element in the interface through which a plurality of non-ephemeral 

19. (Currently Amended) The non-transitory computer-readable storage medium of claim 17[[18]], wherein the instructions further cause the computing system to perform:
disabling notifications to the user to indicate an availability of a new ephemeral media content item from the first content provider.

20. (Currently Amended) The non-transitory computer-readable storage medium of claim 17, wherein the instructions further cause the computing system to perform:
determining that access to ephemeral media content items associated with a second content provider included in the first element of the interface has expired; and
removing access to ephemeral media content items associated with the second content provider from the first element of the interface based at least in part on the expiration of access to ephemeral media content items associated with the second content provider.

21. (Currently Amended) The non-transitory computer-readable storage medium of claim 17, wherein the instructions further cause the computing system to perform:
determining that a second content provider included in the first element has denied the user with access to ephemeral media content items posted by the second content provider; and
removing access to ephemeral media content items associated with the second content provider from the first element of the interface based at least in part on the second 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed invention recites the following features not found in the prior art for managing media content items provided by members of a social networking system: providing, by a computing system, a first element in an interface presentable to a user through which a plurality of ephemeral media content items are accessible by the user for a selected period of time, wherein the first element is a listing comprising identifiers of content providers associated with the plurality of ephemeral media content items; providing, by the computing system, a second element in the interface through which a plurality of non-ephemeral media content items are accessible by the user, wherein the second element is a listing comprising the plurality of non- ephemeral media content items; in response to a determination to remove content associated with a first content provider from the first element, removing, by the computing system and from the first element of the interface, an identifier associated with the first content provider; and disabling, by the computing system, notifications to the user to indicate an availability of a new ephemeral media content item from the first content provider; wherein an identifier for a first content provider whose accessible ephemeral media content items have been accessed by the user is presented differently from an identifier of a second content provider whose accessible ephemeral media content items have not been accessed by the user; and based at least in part on a determination that an avatar of the first content provider was selected for removal, removing access to ephemeral media content items associated with the first content provider from the first element of the interface.  Examiner believes these features, in combination with other features of the claimed invention, are a novel .
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Responses to Applicant’s Arguments
	Regarding rejections of claims 2, 9-12, and 17 for Obviousness Type Double Patenting over claims 1-2, 6, and 11 of US Patent 10,606,908, in view of Applicant filing a Terminal Disclaimer, and the Office approving said Terminal disclaimer, on 12/14/21, these rejections are withdrawn.  Regarding rejections of claims 2-3, 12-13, 15, 17-18 and 20 under 35 U.S.C. 102 by Allen, Applicant’s amendments overcome Allen’s teachings.  Examiner conducted another search of the prior art and did not find any references that taught the claimed invention, hence the Notice of Allowability issued here.

Relevant Prior Art
	Brody (US 20210103779) teaches techniques for tagging and searching ephemeral and non-ephemeral stored content, does not teach presenting accessed ephemeral content items differently from non-accessed ephemeral content items, disabling notifications to a user to indicate availability of new ephemeral content items, or removing access to ephemeral content items based on selected of an avatar for removal (paragraphs 0020-0021, 0027, 0034).

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718. The examiner can normally be reached M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        3/24/22